ACCEPTED
                                                                                            01-15-00095-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      7/28/2015 12:01:06 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                NO. 01-15-00095-CR
                                    01-15-00094-CR
                                                                          FILED IN
                           IN THE COURT OF APPEALS                 1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                        FOR THE FIRST DISTRICT OF TEXAS            7/28/2015 12:01:06 PM
                                                                   CHRISTOPHER A. PRINE
                                                                            Clerk
                          DIONYSIOS SPIRO KOSMETATOS
                                    Appellant

                                           v.

                                THE STATE OF TEXAS
                                        Appellee


                On Appeal from Cause Number 1449194 & 1414418
                From the 338th District Court of Harris County, Texas



    APPELLANT’S MOTION FOR EXTENSION OF TIME IN WHICH TO FILE AN
                          APPELLATE BRIEF




To the Honorable Court of Appeals of Texas:

      Comes now Appellant, in accordance with Rules 10.5(b)(1) and 38.6(d) of the

Texas Rules of Appellate Procedure, and files this motion for extension of time in

which to file the Appellant’s brief in this cause, and, in support thereof, presents the

following:
         1. In the 338th District Court of Harris County, Texas, following a jury trial,

            Appellant was sentenced on January 15, 2015 in Cause No. 1449194 &

            1414418 The State of Texas v. Dionysios Spiro Kosmetatos.

         2. For two counts of Aggravated Assault – Public Servant, Appellant was

            sentenced to forty years in the Texas Department of Corrections.

         3. A written notice of appeal was timely filed on January 16, 2015.

         4. The Appellant’s brief was due June 22, 2015.

         5. An extension of time in which to file the Appellant’s brief is requested until

            October 22, 2015.

         6. Two previous extensions have been granted to the Appellant.

         7. The facts relied upon to explain the need for this extension are:

               a. Appellant’s counsel gave birth to a baby earlier than expected and is

                   out on maternity leave.

         Consequently, additional time will be necessary in which to file Appellant’s

brief in this case. The Appellant’s motion is not for purposes of delay, but so that

justice may be done.

         WHEREFORE, the Appellant prays that this Court will grant an additional

extension of time until October 22, 2015 in which to file Appellant’s brief in this

cause.




                                             2
                                               Respectfully submitted,

                                               LAW OFFICE OF TONYA ROLLAND



                                               /s/ Tonya Rolland McLaughlin____
                                               Tonya Rolland McLaughlin
                                               4301 Yoakum Boulevard
                                               Houston Texas 77006
                                               Phone: (713) 529-8500
                                               Fax: (713) 453-2203
                                               TBN 24054176


                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been delivered via
email to the following:

      Alan Curry
      Chief Prosecutor, Appellate Division
      Harris County District Attorney’s Office
      1201 Franklin Suite 600
      Houston, Texas 77002-1923

                                               _/s/ Tonya Rolland McLaughlin__
                                               Tonya Rolland McLaughlin
                                               Attorney for Appellant




                                           3